The offense is possessing whisky in a dry area for the purpose of sale; the punishment, a fine of $100.00.
Appellant was found in possession of six pints of whisky. Prior to making the search the officers had observed appellant and a girl leave a dance hall and go to appellant's car. As appellant opened the door the officers observed a case or container in the back of the car. Upon making a search they discovered six pints of whisky. Appellant admitted his possession of the whisky but denied that he possessed it for the purpose of sale. According to his version, he bought the whisky for a licensed operator of a liquor package store in Kilgore. When he was crossing Harrison County, which is a dry area, he stopped his car at a dance hall. While there the officers searched his car and discovered the whisky.
We deem the evidence sufficient to support the judgment of conviction.
Appellant's bills of exception relating to the testimony given by the officers touching the result of the search are without merit. If it should be conceded that the search was illegal, it is observed that appellant testified that he had the whisky in his possession.
Bill of exception No. 2 relates to the failure of the court to define the term "prima facie evidence." In qualifying the bill of exception the court states that appellant submitted no requested instruction on the subject. Moreover, it appears that there was no objection to the charge of the court for its failure to define such term.
Bill of exception No. 4 relates to the argument of the county attorney. As qualified, the bill shows that the argument was warranted by the evidence.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 252 
                    ON MOTION FOR REHEARING.